Order unanimously reversed, without costs, and motion for consolidation granted, the consolidated action to take the place on the Erie County Trial Calendar of the mechanic’s lien foreclosure action. Memorandum: The law and equity actions commenced herein presenting common questions of law and fact are so related that one trial of both causes of action is desirable and necessary. The Justice presiding at the jury trial of the legal cause of action and counterclaim should try and determine the equitable cause of action and counterclaim. (See Vinlis Constr. Co. v. Boreck, 23 A D 2d 895.) (Appeal from order of Erie Special Term, denying motion for consolidation or joint trial.) Present — Bastow, P. J., Goldman, Marsh, Witmer and Henry, JJ.